                 Case 1:17-cv-04179-DLC Document 183-5 Filed 02/15/19 Page 1 of 1
                                        Alpine's Exhibit B-2




Violation  Date SAR Filed SAR Bates Stamp   Low Trading     Court's Ruling                                         Notes regarding calculation
Number                                      Volume 
                                            (Partially 
                                            Reviewed)
1771      4/29/2013     ALPINE00114360      ALPINE00293830  Summary judgment granted as to SARs wherein            LTV: 12.19 ratio ‐ SJ NOT granted (Shares: 75 
                                            pg 6            Alpine failed to include in the narrative the trading  million/Average Vol.: 6,153,239)
                                                            volume "when the deposit was greater than twenty 
                                                            times the average daily trading volume, measured 
                                                            over the three months prior to the deposit." (p. 
                                                            82).  Trial will be reserved for the precise ratio 
                                                            beyond the twenty times amount.
